 


110 HR 3976 IH: To amend the Internal Revenue Code of 1986 to make permanent the deduction for contributions of food inventory by all corporations.
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3976 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Mr. Levin (for himself, Mr. McDermott, Mr. Ramstad, and Mr. Crowley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the deduction for contributions of food inventory by all corporations. 
 
 
1.Deduction for contributions of food inventory by all corporations made permanent
(a)In generalSubparagraph (C) of section 170(e)(3) of the Internal Revenue Code of 1986 (relating to special rule for certain contributions of inventory and other property) is amended by striking clause (iv).
(b)Effective dateThe amendment made by subsection (a) shall apply to made after December 31, 2007.   
 
